Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
	
	DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and 103 rejections have been maintained and repeated.

	
	Claim Rejections - 35 USC § 103
Claim(s) 1 and 4-7 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN 105504263).
Dai (abs., examples, claims, Table) discloses a polyethersulfone:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The PES is an isomer of the claimed one.  The disclosed range of comonomer ratio overlaps with the claimed ranges.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  Case law holds that other structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers prima facie obvious).); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    
The references are silent on the claimed reduced viscosity of claims 6-7.  Accordingly, the examiner recognizes that not all the claimed effects or physical properties are positively stated by the references.  However, the references teach a polysulfone containing the monomers and repeating units meet the claimed ones.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. reduced viscosity (related to molecular weight and repeating units), would necessarily flow from a polysulfone containing all the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.

Claim(s) 1 and 4-7 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Dai et al. (CN 105504263) in view of Lehmann et al. (US 20110172317).
Disclosure of Dai is adequately set forth in ¶1 and is incorporated herein by reference.  
Dai is silent on the claimed 3,4'-dihydroxydiphenyl sulfone moieties.
Solving the same problem of developing a hydrolytic and thermally stable PES as Dai (background), Lehmann (12, 34, abs., examples, claims) discloses 3,4'-dihydroxydiphenyl sulfone and 2,4'-dihydroxydiphenyl sulfone are functionally equivalent comonomers to produce hydrolytic and thermally stable PES.
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced 3,4'-dihydroxydiphenyl sulfone of Dai with 2,4'-dihydroxydiphenyl sulfone of Lehmann because of their equivalent functionality as comonomers for producing hydrolytic and thermally stable PES.  These conditions appear to equally apply to both productions using similar comonomers. This adaptation would have obviously yielded instantly claimed structure.  
The references are silent on the claimed reduced viscosity of claims 6-7.  Accordingly, the examiner recognizes that not all the claimed effects or physical properties are positively stated by the references.  However, the references teach a polysulfone containing the monomers and repeating units meet the claimed ones.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. reduced viscosity (related to molecular weight and repeating units), would necessarily flow from a polysulfone containing all the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.


	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant argued the feature is not met by prior arts and the restriction should be withdrawn.  The examiner asserts the feature has been met. See above rejections and below response. 
The applicant (7:3) argued Dai teaches using 3,4'-dihydroxydiphenyl sulfone but does not teach 2,4'-dihydroxydiphenyl sulfone used for producing the claimed polysulfone.  The examiner acknowledges this and affirm the previous 103 rejections based on the isomer case laws. Case law holds that other structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers prima facie obvious).); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    
The examiner disagrees with the publishing dates of priority documents, CN 105504263A or CN 105504263A, as the applicant argued (7:4). The examiner asserts the publication date of CN 105504263A is 4/20/2016:

    PNG
    media_image3.png
    49
    266
    media_image3.png
    Greyscale
, and the publication date of the equivalent WO 2017114163 (cited for rejections) is 07/06/2017:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
Thus, both CN 105504263A and WO 2017114163 are qualified as 102(a))1) references. The examiner agrees with applicant’s argument (8:1-3) of the error in CN 105504263A that has been corrected in CN 105504263B and WO 2017114163.  
	The applicant argued (9:4-5) the object of this applicant and Dai’s invention is different.  This argument appears irrelevant.  The object of an application is not the claimed invention.  Dai meets the claims.  See above rejections. 
	Applicant’s response (10:1-3) about the isomer rationale appears merely argumentative with showing evidence of properties.  The examiner asserts a prima facie case of obviousness has been established, because Dai’s polysulfone meets the claimed one in monomers and repeating units.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise.  A case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103.  See MPEP § 2184.  In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
The applicant (10:4-11:1) attacked Lehmann teaches a different invention (producing sulfonated polysulfone) from Dai’s and lack of motivation.  The examiner disagrees. Dai does not exclude producing sulfonated polysulfone, so Lehmann does not teach away from Dai.  Solving the same problem of developing a hydrolytic and thermally stable PES as Dai (background), Lehmann (12, 34, abs., examples, claims) discloses 3,4'-dihydroxydiphenyl sulfone and 2,4'-dihydroxydiphenyl sulfone are functionally equivalent comonomers.  Thus, Lehmann and Dai are analogous arts.  Lehmann and Dai have been combined to meet the claims based on the teaching of Lehmann and the functional equivalency rationale.  Therefore, it would have been obvious to one of ordinary skill in the art to have replaced 3,4'-dihydroxydiphenyl sulfone of Dai with 2,4'-dihydroxydiphenyl sulfone of Lehmann because of their equivalent functionality as comonomers for producing hydrolytic and thermally stable PES.  These conditions appear to equally apply to both productions using similar comonomers. This adaptation would have obviously yielded instantly claimed structure.  
Therefore, the previous restriction and 103 rejections have been maintained and repeated.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766